Citation Nr: 1217173	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, and, if so, whether service connection for a right arm and shoulder disorder is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran originally requested a hearing before a Decision Review Officer (DRO) in July 2007; however, in a June 2008 statement submitted by the Veteran's representative, he withdrew his request for a hearing before a DRO.

The Veteran filed his claim to reopen the issue of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, in January 2007.  The RO responded with a rating decision declining to reopen the issue in March 2007.  The Veteran filed a timely notice of disagreement in May 2007, and the RO issued a statement of the case in March 2008.  The Veteran filed his substantive appeal in June 2008, after the statutory period had expired.  38 C.F.R. §§ 20.302(b), 20.305.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, there is no evidence that the RO closed the appeal, and the RO certified the appeal to the Board.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.

The merits of the issue of entitlement to service connection for a right arm and shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed decision issued in January 1986, the RO denied the Veteran's claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right arm and shoulder condition.

2.  Evidence added to the record since the final January 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition.


CONCLUSIONS OF LAW

1.  The January 1986 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right arm and shoulder condition, is final.  38 U.S.C. § 4005(c) (1985) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a March 2007 statement and other documents of record, the Veteran contends that his current fibrous dysplasia of the right shoulder was caused by a motor vehicle accident in service which occurred while he was riding in a jeep during a training exercise in Hawaii.  The Veteran further asserted that this conclusion is supported by his doctors.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, was originally denied in a July 1980 rating decision in which the RO found that no relationship was shown between the Veteran's exposure to herbicides and his right arm condition.  In response to the Veteran's August 1983 attempt to reopen the claim, the RO again issued a denial in a December 1983 rating decision in which it found that the Veteran's right arm tumor was not treated in service, and was unrelated to service.  In response to the Veteran's November 1985 attempt to reopen the claim, the RO again issued a denial in January 1986 in which it found that the Veteran's fibrous dysplasia of the right humerus was not incurred in service.  The January 1986 rating decision constitutes the last prior final denial of the Veteran's claim.  At the time of the January 1986 rating decision, the RO considered the Veteran's service treatment records, VA treatment records dated through October 1985, and VA compensation and pension examination reports dated May 1980 and October 1983.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In January 1986, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, was received until January 2007, when VA received his application to reopen such claim.  Therefore, the January 1986 rating decision is final.  38 U.S.C. § 4005(c) (1985) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, was received prior to the expiration of the appeal period stemming from the January 1986 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Changes to the definition of new and material evidence as set forth in 38 C.F.R. § 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, in January 2007, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. 
§ 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 1986 rating decision, additional evidence consisting of VA treatment records, Social Security Administration records, private treatment records, and the Veteran's statements has been received.  These records include multiple diagnoses of fibrous dysplasia of the right humerus, as well as the Veteran's contention that it was caused by a jeep accident in service.  Most significantly, the newly received evidence includes an opinion from a VA orthopedic physician, dated January 2007, to the effect that it seems reasonable to assume that the Veteran's right shoulder problems since the 1960s are of traumatic origin, although the physician specifically noted that he did not have any of the Veteran's treatment records from the 1960's.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran's fibrous dysplasia of the right humerus may be related to a jeep injury in service.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, is reopened.





ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for residuals of fibrous dysplasia of the right humerus, claimed as a right shoulder condition, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a right arm and shoulder disorder so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his right arm and shoulder disorder.  In this case, a VA examination is required because the Veteran has a current diagnosis of residuals of fibrous dysplasia of the right humerus, has provided competent lay evidence of a jeep accident in service, and there is an opinion from a VA orthopedic physician, dated January 2007, to the effect that it seems reasonable to assume that the Veteran's right shoulder problems since the 1960s are of traumatic origin, although the physician specifically noted that he did not have any of the Veteran's treatment records from the 1960's.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006).

As noted above, the Veteran's claims file reflects that he has, in the alternative, attributed his residuals of fibrous dysplasia of the right humerus to exposure to herbicides in Vietnam.  The Veteran's Department of Defense (DD) Form 214 reflects that he is a recipient of the Vietnam Service Medal (VSM) and served in the United States Army Pacific, but does not show whether he set foot in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008) (confirming VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from that regulation's presumption).  Therefore, the agency of original jurisdiction (AOJ) should contact the service department or any other appropriate source to determine the Veteran's dates of service, if any, in Vietnam.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right arm and shoulder disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Port Richey VA Outpatient Center, and from the Bay Pines, Florida; Tampa; and Minneapolis VA Medical Centers dated from December 2006 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right arm and shoulder disorder since service, and to submit any treatment records or statements addressing the etiology thereof.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Port Richey VA Outpatient Center, and from the Bay Pines, Florida; Tampa; and Minneapolis VA Medical Centers dated from December 2006 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the service department or any other appropriate source to determine the Veteran's dates of service, if any, in Vietnam.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right arm and shoulder disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right arm and right shoulder disorders found to be present.  With respect to each such disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his reported jeep accident in service in Hawaii and/or, if verified, his exposure to herbicides.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right arm and shoulder disorder and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


